DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 4, it is unclear whether what follows the term “for example” on line 3 and the term “and/or” on line 6 are actual limitations of the claim or not.
	In claim 5, it is unclear whether what follows the term “optionally” on line 4 of the claim is an actual limitation or not. Further, the claim is indefinite for reciting a narrower range within a broad range in the same claim. Here, a central angle of 10 to 40 degrees is the broader range and a central angle of 20 to 30 degrees is the narrower range. Claim 5 is further indefinite as being dependent on claim 4.
	In claim 8, it is unclear whether what follows the terms “optionally” on line 3, “e.g.,” on lines 4-6 of the claim are actual limitations or not. Further, the claim is indefinite for reciting a narrower range within a broad range in the same claim. Here, the inclination angle of the inclined 
	In claim 9, it is unclear whether what follows the terms “e.g.,” on line 3 of the claims are actual limitations or not. Further, the claim is indefinite for reciting a narrower range within a broad range in the same claim. Here, the central angle of the impeller corresponding to the airflow inlet is between 120 to 240 degrees is the broader range between  170 to 1900 degrees is a narrower range.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smiley (5,570,996).
Smiley discloses a fan coil unit 10, comprising: a housing 18 (Fig. 1), which defines an airflow inlet 13, an airflow outlet 16, and an airflow path from the airflow inlet to the airflow outlet; a cross-flow fan 20, which is located at the airflow inlet to introduce an airflow into the 
Regarding claim 10, Smiley discloses an air conditioning system (Figs. 1, 2B) comprising the fan coil unit 10 of claim 1. 
	
Claims 1, 2 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lopatinsky et al. (2020/0300498).
Lopatinsky discloses a fan coil unit 1, comprising: a housing 18 (Fig. 1), which defines an airflow inlet (exhaust gas inlet; Fig. 1), an airflow outlet (exhaust gas out; Fig. 1), and an airflow path from the airflow inlet to the airflow outlet; a cross-flow fan 42, which is located at the airflow inlet to introduce an airflow into the housing; and a heat exchange unit 3 located downstream of the cross-low fan on the airflow path.
Regarding claim 2, the airflow inlet faces downward, and the airflow outlet and the airflow inlet are oriented to be perpendicular to each other (Fig. 1).
Regarding claim 10, Smiley discloses an air conditioning system (Figs. 1, 2B) comprising the fan coil unit 10 of claim 1. 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (3,250,457).
Walker discloses an air movement apparatus comprising a housing 87 (Fig. 3), which defines an airflow inlet 12, an airflow outlet 14, and an airflow path from the airflow inlet to the airflow outlet; a cross-flow fan 52, which is located at the airflow inlet to introduce an airflow into the housing; and electric heating elements 26 located downstream of the cross-low fan on the airflow path.
	As such, Walker does not disclose a heat exchange unit located downstream of the cross-low fan on the airflow path as claimed.
	Nevertheless, in an embodiment in Fig. 8, Walker teaches a heat exchanger unit 146 located downstream from the cross-flow fans in the airflow path.
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the air moving apparatus in the embodiment of Fig. 3 of Walker and to replace the electric heating elements with a heat exchanger for the purpose of providing cooled air instead of heated air from the air movement apparatus.
Regarding claim 3, the housing at the airflow inlet comprises a pair of side walls (Fig. 2), an upper volute 32 (Fig. 3) and a lower volute 44, the impeller of the cross-flow fan is arranged laterally between the pair of side walls, a drive motor 60 of the cross-flow fan is located outside one of the pair of side walls (Fig. 2), and the impeller is surrounded by the upper volute and the lower volute.
Regarding claim 4, as far as it is definite, the upper volute comprises a diverging portion extending upward from a front side of the impeller along a divergent line contour (see annotated Fig. 3 below), extending from a substantially vertical upward direction to the divergent line 

[AltContent: textbox (Extending substantially in a horizontal direction)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Diverging portion)][AltContent: arrow]			
    PNG
    media_image1.png
    402
    189
    media_image1.png
    Greyscale

[AltContent: textbox (Extending substantially in a vertical direction)]


			Annotation of Fig. 3 of Walker.
Regarding claim 9, as far as it is definite, the central angle of the impeller corresponding to the airflow inlet is between 120 degrees and 240 degrees (judging from Fig. 3 of Walker).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Laing (3,200,609) and Yamamoto et al. (6,071,070).
Walker discloses all the limitations except the heat exchange unit is not a tube-fin heat exchanger, which spans the entire airflow path and is obliquely arranged in the airflow path in face of the direction of the airflow as claimed.
Laing teaches an air conditioning unit comprising a tub-fin heat exchanger (Fig. 19).
Yamamoto teaches an air conditioning system comprising an inlet 16, an outlet 17, an airflow path extending between the inlet and the outlet (Fig. 2), a crossflow impeller 13 located near the inlet, and a heat exchanger 12 extending at an oblique angle relative to and spans an entire flow path.
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the air moving apparatus of Walker with the heat exchanger being a tub-fin heat exchanger as commonly done in the art; and to further make the heat exchanger to span entire airflow path and to arrange to heat exchanger obliquely in the airflow path for the purpose of maximizing the area of the heat exchanger for the purpose of improving heat exchanging capability of the heat exchanger.

Allowable Subject Matter
Claims 5, 6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Tadokoro et al. (2013/0259669), Smiley III et al. (5,943,878) and Ikeda et al. (6,086,324) are cited to show different air conditioning units. 

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745